                1   Cara R. Burns, Esq. (State Bar No. 137557)
                    cburns@hmkblawyers.com
                2   HICKS, MIMS, KAPLAN & BURNS
                3   28202 Cabot Road, Ste 300
                    Laguna Niguel, California 92677
                4   Telephone: (310) 314-1721
                5   Facsimile: (949) 340-9737

                6   Attorneys for Plaintiff,
                    BRAVADO INTERNATIONAL GROUP
                7   MERCHANDISING SERVICES, INC.

                8                           UNITED STATES DISTRICT COURT
                9                         EASTERN DISTRICT OF CALIFORNIA
             10
             11     BRAVADO INTERNATIONAL GROUP )                       Case No. 2:19-cv-01274 KJM-CKD
                    MERCHANDISING SERVICES, INC., )
             12                                         )
                                   Plaintiff,           )               ORDER FOR EXONERATION OF
             13               v.                        )               CASH BOND AND TO DESTROY
                                                        )               SEIZED MERCHANDISE
             14     JOHN DOES 1-100, JANE DOES 1-100 )
                    AND XYZ COMPANY,                    )
             15                                         )
                                   Defendants.          )
             16     ____________________________________)

             17           Plaintiff, Bravado International Group Merchandising Services, Inc., ("Plaintiff"),
             18     having presented its Motion/Request to Exonerate Cash Bond and to Destroy Seized
             19     Merchandise and the Declaration of Cara Burns, and no defendants having appeared by
             20     answer or otherwise, and good cause appearing,
             21           IT IS HEREBY ORDERED, that the Cash Bond posted by Plaintiff’s counsel in
             22     the amount of One Thousand Dollars ($1,000) shall be and hereby is exonerated, along
             23     with any interest and less any fees, and shall be released to counsel for the Plaintiff as set
             24     forth below, and it is further
             25           ORDERED, that the Clerk of the Court shall send the released Cash Bond to
             26     Plaintiff’s counsel in the form of a check made payable as follows: Cara R. Burns, Hicks,
             27
             28
   Hicks, Mims,                                                                        Order re Bond & Seized Merch
Kaplan, and Burns
 Attorneys at Law
                   1   Mims, Kaplan & Burns, 28202 Cabot Road, Suite 300, Laguna Niguel, California 92677,

                   2   and it is further

                   3          ORDERED, that the US Marshals for the Northern District of California are

                   4   authorized to destroy all previously seized infringing merchandise delivered to them in

                   5   this matter, or, if they are unable or unwilling to do so, to deliver the merchandise to the

                   6   Clerk of Court for the Eastern District of California with a copy of this order.

                   7          IT IS SO ORDERED.

                   8   Dated: August 28, 2019.

                   9
             10                                                    UNITED STATES DISTRICT JUDGE

             11
             12
             13
             14
             15
             16
             17
             18
             19
             20
             21
             22
             23
             24
             25
             26
             27
             28
 Hicks, Mims,                                                     -2-                      Order re Bond & Seized Merch
Kaplan & Burns
Attorneys at Law
                                                                                               2:19-cv-01274 KJM-CKD
